DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on April 5, 2021.
Upon further consideration, the examiner has again reviewed the abstract and withdrawn the specification objection expressed in the previous office action.  The reason is that the abstract does recite the manufacturing process steps necessary to the invention, which is also expressed in Claim 1.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendments to the claims.

Election/Restrictions
Upon further consideration by the examiner, the restriction requirement (mailed on August 20, 2021) has been withdrawn.  Claim 1 has been amended to overcome the prior art, which is generic to all of the features in Species A through F.  Therefore, Claims 5 through 15 and 17 through 20 have been rejoined with generic Claim 1.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview (attached herein) with VLADIMIR Y. GUSEV, Attorney of Record on July 12, 2021.
The application has been amended as follows: 
Claim 17 has been amended as follows.

17.  (Currently amended)  The method of claim 1, [

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The comments in the Telephone Interview (dated April 5, 2021) are hereby repeated and fully incorporated by reference herein.
In addition to these comments, the examiner notes that in regards to the merits of Foong (as applied to Claim 1 in the previous office action), Foong does not teach that the conductive layer (104, in Fig. 1) is a metal foil.  The conductive layer is formed from a powder that is deposited onto the substrate (e.g. ¶ [0039]).  Therefore at a minimum, Foong as well as the prior art of record, do not meet the limitations of “laminating a substrate…having a constant thickness” (lines 2-4 of Claim 1).
Accordingly, Claim 1 through 20 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896